                     UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA and                   CIVIL NO. 16-00062 JMS-KJM
THE STATE OF HAWAII, ex rel.
BETHANY J. LEWIS,                              ORDER ADOPTING MAGISTRATE
                                               JUDGE’S FINDINGS AND
                    Plaintiff,                 RECOMMENDATION TO DENY
                                               DEFENDANTS’ MOTION FOR
       vs.                                     ATTORNEYS’ FEES AND RELATED
                                               NON-TAXABLE COSTS
HONOLULU COMMUNITY ACTION
PROGRAM, INC, et al.,

                    Defendants.


      ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND
     RECOMMENDATION TO DENY DEFENDANTS’ MOTION FOR
      ATTORNEYS’ FEES AND RELATED NON-TAXABLE COSTS

      Findings and Recommendation having been filed and served on all parties

on February 5, 2020, and no objections having been filed by any party,

      IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

United States Code, Section 636(b)(1)(C) and Local Rule 74.1, the “Findings and

Recommendation To Deny Defendants’ Motion For Attorneys’ Fees and Related

Non-Taxable Costs” are adopted as the opinion and order of this court.

      IT IS SO ORDERED.

      DATED: Honolulu, Hawaii, February 21, 2020.

                                   /s/ J. Michael Seabright
                                  J. Michael Seabright
                                  Chief United States District Judge
